Title: To Thomas Jefferson from James Simpson, 25 August 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 25 Aug. 1793. Having already written by this opportunity, he only mentions that the Portuguese consul was advised from Málaga that some days ago an American schooner, name and destination unknown, was captured off Vélez-Málaga by three Algerine cruisers, but that the crew had escaped and arrived at that port. Two of the cruisers were the small galleys he mentioned from Oran and the third appears to be the American schooner he noted on 1 June as having been taken off Cape Gata and now armed. Since the same use will be made of the one now taken, American commanders destined for the Mediterranean should be alerted so that they will not be deceived by the rigging of those new cruisers.
